Exhibit 10.40


November 16, 2017
William Mitchell
9203 Dayflower Street
Prospect, KY 40059
Via Hand Delivery
Dear Bill:
Per your conversation with Nigel Travis, the following constitutes our mutual
agreement (the "Agreement") regarding the terms and conditions of the separation
of your employment with Dunkin' Brands, Inc. (the "Company"):
Separation Agreement and Release of All Claims
1. Separation from Employment. You acknowledge and agree that your employment
with the Company will be terminated, effective March 16, 2018 (the "Separation
Date") and that, effective as of the Separation Date, such termination has
resulted in your "Separation from Service" for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (the "Code"). Effective November 16,
2017 through the Separation Date, you will no longer hold the position of
President, International of the Company, or be considered an officer of the
Company or its affiliates, however, the Company will continue to pay you your
base salary, paid at your current base rate of pay, less appropriate taxes,
withholdings and/or deductions, and all benefits as currently provided, subject
to any changes applicable to all employees for 2018 and your benefit elections
for that year.
Regardless of whether you sign this Agreement, at the time your employment
terminates you will receive the following, less all appropriate taxes,
withholdings and/or deductions: (a) Payment at your current base rate of salary
for all work you performed for the Company during the last payroll period
through the Separation Date; and (b) a lump sum payment for all hours of
vacation time that you accrued but had not used as of the Separation Date.


2. Severance Payment. As severance, the Company shall provide you with twelve
(12) months’ salary, paid at your current base rate of pay, less appropriate
taxes, withholdings, and/or deductions. Payment shall be made on the Company’s
usual payroll schedule, beginning with the first payroll date after the
effective date of Exhibit A (which shall be at least eight days after Exhibit A
is executed by you and you have not, in the interim revoked it) and in no event
later than 60 days from the Separation Date.


3. Outplacement. The Company will pay for twelve (12) months of outplacement
services for you following the Separation Date through a firm selected by the
Company.
4. Short Term Incentive. The Company shall pay your short-term incentive payment
for 2017 pursuant to the terms of the 2017 Dunkin’ Brands Short-Term Incentive
Plan, as determined by performance goals, including your individual performance
goals, less applicable taxes and withholdings, no later than March 15, 2018. You
shall not be eligible for STI for 2018.
5. Equity. To view a schedule of your holdings, you can log on to
https://www.schwab.com/publis/eac/home. Options must be exercised in accordance
with the timetable set forth in the Company's post-


130 Royall Street Canton, MA 02021    p 781-737-3000 f 781-737-4000

--------------------------------------------------------------------------------

Exhibit 10.40


termination exercise policy and applicable stock agreements. Pursuant to the
terms of the applicable stock agreements, vesting on all stock and stock options
shall cease as of the Separation Date, and any unvested shares of restricted
stock and unvested stock options shall be forfeited. As set forth in the 2006
Executive Incentive Plan and 2011 Omnibus Long-Term Incentive Plan, you will
have three (3) months from the Separation Date to exercise any vested shares
subject to the option. During the Transition Period, as defined herein, you
shall remain subject to the Company's employee insider trading policy and its
addendum. You acknowledge the Company has provided you with a copy of the policy
and its addendum.
6. Benefits. (a) You may be eligible to convert your Company-provided life
insurance to an individual plan, at your own cost, in accordance with the terms
and conditions of that plan.
(b) If you are a current participant, your salary deferral and the Company match
to the 401(k) Savings Plan will cease coincident with the paycheck representing
pay through the Separation Date. You will be provided with information under
separate cover on your future participation and certain elections you may make
with regard to the 401(k) plan.


(c) Your current participation and that of your eligible dependents in the
Company's group health and dental plans will continue through last day of the
month in which your employment terminates. Thereafter, you may be eligible to
continue your participation and that of your eligible dependents in the
Company's group health and dental plans under the federal law known as "COBRA."
Such participation is at your own cost, subject to paragraph 6(d) below. You
will be provided with additional information regarding COBRA under separate
cover.


(d) If you are eligible and elect to continue your participation and that of
your eligible dependents in the Company’s group health and dental plans under
COBRA, for three (3) months from the last day of the month in which your
employment terminates, the Company will continue to pay that share of the
premium cost that it pays for active employees and their covered dependents
generally. You will still be responsible for the applicable employee portion of
the premium on a monthly basis, in the manner specified in the COBRA notice. At
the end of such 3-month period, you will be required to pay on a monthly basis
the entire COBRA premium for the remainder of the COBRA continuation coverage
period, subject to the terms of this Agreement, if you are eligible for and
elect to continue COBRA.
(e) Except as expressly stated herein, your participation in all Company
employee benefit plans will end as of the Separation Date.
7. Release of Claims. (a) For and in consideration of the payments and benefits
set forth herein, to which you acknowledge you are not otherwise entitled, and
for other good and valuable consideration, the sufficiency of which is hereby
acknowledged, you, on your own behalf and on behalf of your heirs, executors,
administrators, beneficiaries, representatives and assigns, hereby release and
forever discharge the Company, its parents, subsidiaries and affiliates, and all
of their respective past and present officers, directors, shareholders,
officers, employees, employee benefit plans, insurers, agents, representatives,
successors and assigns (collectively hereafter the "Releasees"), both
individually and in their official capacities, from any and all liability,
claims, demands, actions and causes of action of any type which you have had in
the past, now have, or might now have, from the beginning of the world up to the
date that you execute this Agreement, in any way resulting from, arising out of
or connected with your employment, its termination, or pursuant to any federal,
state or local statute, common law, employment law, regulation or other
requirement (including without limitation Title VII of the Civil Rights Act of
1964, the Family and Medical Leave Act, the Pregnancy Discrimination Act, the
Age Discrimination in


130 Royall Street Canton, MA 02021    p 781-737-3000 f 781-737-4000

--------------------------------------------------------------------------------

Exhibit 10.40


Employment Act, the Older Workers Benefit Protection Act, the Worker's
Adjustment and Retraining Notification Act, the Fair Credit Reporting Act, the
Americans with Disabilities Act, the Rehabilitation Act of 1973, the
Occupational Safety and Health Act, the Equal Pay Act, the Employee Retirement
Income Security Act of 1974, Sections 1981 through 1988 of Title 42 of the
United States Code, the Immigration Reform and Control Act, the Massachusetts
Wage Act, G.L. c. 149 Sec. 148, the Massachusetts Fair Employment Practices Act,
G.L. c. 151B, all state fair employment practices acts, each as amended, and any
and all claims for wrongful discharge, discrimination, harassment, retaliation,
common law claims, actions in tort, defamation, breach of contract, and claims
of interest in unvested stock options, for wages or for attorneys' fees) as well
as any claims arising from any Offer Letter or Amendment thereto, any Company
severance plan, policy or program including the former Amended and Restated
Executive Separation Pay Plan.


(b) Notwithstanding the foregoing, this release of claims shall not apply to any
claim to enforce the terms of this Agreement, any rights that are vested under
the terms of an applicable retirement, benefit or equity award plan, or that may
arise after your execution of this Agreement.
(c) Nothing in this Agreement is intended to, or shall be interpreted to,
discourage or interfere with rights under the Older Workers Benefit Protection
Act, to test the knowing and voluntary nature of this release of claims under
the Age Discrimination in Employment Act, or to prevent the exercise of such
rights.


(d) Nothing in this Agreement prevents you from participating in or cooperating
with any governmental, administrative, or regulatory investigation or proceeding
regarding the Company, including the Equal Employment Opportunity Commission and
comparable state agencies, the National Labor Relations Board, the Occupational
Safety and Health Administration or the Securities and Exchange Commission, but
you acknowledge and agree that you shall not seek, accept or be entitled to any
monetary relief with respect to any claim released pursuant to this Agreement.


(e) As a condition of the Company's obligations hereunder, you agree to execute
a second Release of Claims, attached as Exhibit A to this Agreement, on the
Separation Date, and return it to Rich Emmett, Chief Legal and Human Resources
Officer, to release any claims that may have arisen between the date you execute
this Agreement and the Separation Date (hereafter the "Transition Period").


8. Transfer of Claims. You represent and warrant that you have not assigned,
transferred, or purported
to assign or transfer, to any person, firm, corporation, association, or entity
whatsoever, any claim
released pursuant to this Agreement. You further agree to indemnify and hold
Company harmless against,
without any limitation, any and all rights, claims, warranties, demands, debts,
obligations, liabilities,
costs, court costs, expenses (including attorney's fees), causes of action or
judgments based on or
arising out of any such assignment or transfer.


9. Confidentiality. Subject to paragraph 11(d) of this Agreement, you agree to
keep the terms and conditions of this Agreement and the facts and circumstances
leading up to it confidential and shall not disclose them to anyone except
immediate family members, attorneys and financial advisers, and only if they
agree to keep this information confidential and not disclose it to others, or
pursuant to court order, subpoena or as otherwise required by law.


10. Non-Disparagement. Subject to paragraph 11(d) of this Agreement, you agree
that you will not directly or indirectly disparage, in any way cause
disparagement of, or encourage others to disparage, the Company, its affiliates,
subsidiaries or any of its directors, officers or employees, its products,
services, marketing or advertising programs, financial status or business. The
Company agrees that all calls from


130 Royall Street Canton, MA 02021    p 781-737-3000 f 781-737-4000

--------------------------------------------------------------------------------

Exhibit 10.40


prospective employers will be directed to CCCVerify, which shall provide only
your starting and ending dates of employment and last position held.


11. Company Property/Reaffirmation of Restrictive Covenants. (a) You represent
and warrant that as of the Separation Date, you shall return all Company assets,
such as computer(s), PDA(s), telephone(s), vehicles, and credit cards, all
documents, materials, records, files and information, in any media, related to
the business of the Company, including all copies, and all keys or other
property of the Company in your possession or control, and cease access to
Company systems as of the Separation Date.


(b) You expressly acknowledge that you may not use, for the benefit of yourself
or any other person or entity, any confidential information, proprietary
information or trade secrets of the Company. You hereby acknowledge and
expressly reaffirm your obligations as set forth in the
Non-Compete/Non-Solicitation/Confidentiality Agreement dated August 16, 2010,
which is attached hereto as Exhibit B and incorporated by reference herein.


(c) The confidentiality under this paragraph 11 shall not apply to information
which is generally known or readily available to the public at the time of
disclosure or becomes generally known through no wrongful act on your part or on
the part of any other person having an obligation of confidentiality to the
Company.

(d) Notwithstanding the foregoing, nothing in this Agreement limits, restricts
or in any other way affects your communicating with any governmental agency or
entity, or communicating with any official or staff person of a governmental
agency or entity, concerning matters relevant to the governmental agency or
entity, or requires you to provide prior notice to the Company of the same. You
cannot be held criminally or civilly liable under any federal or state trade
secret law for disclosing a trade secret (i) in confidence to a federal, state,
or local government official, either directly or indirectly, or to an attorney,
solely for the purpose of reporting or investigating a suspected violation of
law, or (ii) in a complaint or other document filed under seal in a lawsuit or
other proceeding.   Notwithstanding this immunity from liability, you may be
held liable if you unlawfully accesses trade secrets by unauthorized means.
12.    Cooperation. You agree to cooperate reasonably with the Company in its
defense of any investigation, litigation or administrative proceeding, including
any charges or claims filed against it by current or former employees, regarding
all matters occurring during your employment. The Company shall fully reimburse
you for reasonable out of pocket expenses incident to such cooperation provided
they are properly documented pursuant to the same Company policies applicable to
other executives and officers.
13. Resignation/Transition Period. While you remain an employee until the
Separation Date, this Agreement represents your resignation as an Officer of the
Company, from any board or committee memberships and other positions which you
hold with the Company, and all of its subsidiaries and affiliates, effective
November 16, 2017. You agree to execute and return to the Company any documents
it deems necessary to separately confirm your resignation from such positions.
During the Transition Period, you will not be required to report to Brand
Central, but shall make yourself reasonably available to the Company and its
Chief Executive Officer, you will complete a special project identifying future
opportunities for the Company’s international business, and spend the requisite
time necessary to ensure a smooth transition.
14. Breach. Your breach of any of the terms set forth in this Agreement shall
constitute a material breach of this Agreement and shall relieve the Company of
any further obligations hereunder. In


130 Royall Street Canton, MA 02021    p 781-737-3000 f 781-737-4000

--------------------------------------------------------------------------------

Exhibit 10.40


addition to any other legal or equitable remedy available to the Company, it
shall be entitled to recover any monies paid pursuant to you pursuant to this
Agreement.
15. No Liability or Wrongdoing. The parties hereto agree and acknowledge that
this Agreement is intended only to settle all matters between the parties and
nothing contained in this Agreement, nor any of its terms and provisions, nor
any of the negotiations or proceedings connected with it, constitutes, will be
construed to constitute, will be offered in evidence as or deemed to be evidence
of an admission of liability or wrongdoing by any of the Releasees, and any such
liability or wrongdoing is hereby expressly denied by each of the Releasees.
16. Method of Payment. All payments contemplated hereunder will be made by the
Company using such payment method as it may determine in its discretion,
including without limitation direct deposit into your bank account, unless you
specifically advise the Company in writing otherwise. Unless you advise the
Company of any changes to your banking information, any payments made by direct
deposit will be made into such bank account as is currently on file with the
Company's payroll department.
17. Accord and Satisfaction. By executing this Agreement, you acknowledge and
agree that you are not entitled to any further wages, compensation, stock,
commissions, bonuses, severance, incentives or other monies or payments of any
nature, or to any benefits from the Company except and unless as explicitly
provided in this Agreement. You further acknowledge that no promises,
inducements or other consideration not expressly stated in this Agreement have
been made or otherwise exist with respect to the terms and conditions of this
Agreement, and that this Agreement may only be modified in accordance with
paragraph 22(a).
18. Re-employment. You agree that you will neither apply for nor accept
employment with the Company, any of its parents, subsidiaries, affiliates, or
any other entity controlled by, or under common control with, the Company (the
"Company Entities"), the Company Entities are not obligated to reinstate or
reemploy you in the future in any capacity, and you hereby discharge the Company
Entities from any liability or obligation to reinstate or re-employ you in any
capacity. You acknowledge that your forbearance from doing so is contractual and
is in no way discriminatory, retaliatory or involuntary.
19. Payment of Applicable Taxes and 409A. (a) While this Agreement and the
payments and benefits provided hereunder are intended to be exempt from, or
comply with, the requirements of Section 409A of the Code, an at all times
should be interpreted so as to comply, the Company makes no representation or
covenant to ensure that any payment or benefits provided under this Agreement
are exempt from, or compliant with Section 409A. The Company shall have no
liability to you if a payment or benefit under this Agreement is challenged by
any taxing authority or is ultimately determined not to be exempt or compliant.
You agree and acknowledge that to the extent some or all of the payments made in
consideration of this Agreement may be taxable to you, you shall be responsible
for all applicable federal, state and local taxes on said payments, and any
costs, interest or penalties incurred as a result of your failure to pay such
taxes. In the event that it is determined that you have failed to make proper
payment of such taxes and Company is held liable for your non-payment, or for
any fines or penalties connected therewith, Company will be entitled to full and
complete indemnification from you for those amounts (including taxes, fines
and/or penalties) for which Company is held liable.
(b) It is intended that each installment of the severance payment pursuant to
paragraph 2, and any payment or benefit hereunder, be treated as a separate
"payment" for purposes of Section 409A of the Code. The Company shall not have
the right to accelerate or defer delivery of such payments or benefits except to
the extent permitted or required pursuant to Section 409A of the Code. All
reimbursements and in-kind benefits provided to you under this Agreement are
intended to be made or provided in


130 Royall Street Canton, MA 02021    p 781-737-3000 f 781-737-4000

--------------------------------------------------------------------------------

Exhibit 10.40


accordance with the requirements of Section 409A of the Code to the extent they
are subject to Section 409A.
20. Dispute Resolution. With respect to any claims or disputes arising under or
in connection with this Agreement, you and the Company agree to attempt in good
faith to resolve such claim or dispute informally through discussions with an
authorized executive officer of the Company. If after completing the foregoing
procedure the dispute is not resolved, the Company and you agree that the
dispute or claim shall be resolved by final and binding arbitration before the
American Arbitration Association ("AAA"). The arbitration shall be held in
Boston, Massachusetts and shall be conducted in accordance with the AAA's
National Rules for the Resolution of Employment Disputes then in effect at the
time of the arbitration, except that in the process of selecting an arbitrator,
the parties may strike names from the AAA's list of arbitrators for good cause,
and with the additional condition that all steps reasonably necessary to ensure
the confidentiality of the proceedings and the arbitrator's determination will
be added to the basic rules and requirements. Notwithstanding the foregoing, any
arbitration pursuant to this paragraph shall not impair either party's right to
request injunctive or other equitable relief in connection with Exhibit B.
21. Acknowledgement, Acceptance and Revocation. (a) You acknowledge that you are
signing this Agreement knowingly, voluntarily, with full understanding of its
terms and effects and without duress, coercion, fraud or undue influence;
(b) You are advised, prior to signing this Agreement, to seek the advice of an
attorney of your choosing and all other advice you may require regarding the
purpose and effect of this Agreement, its Release of Claims and all matters
contained herein, including without limitation those under the Age
Discrimination in Employment Act and the Older Workers Benefit Protection Act;
(c) You have twenty-one (21) days from the date you receive this Agreement to
consider its terms and the consequences of the Release of Claims contained
herein and to accept the terms of this Agreement by signing below and returning
it to Dunkin' Brands, Inc., c/o Chief Legal and Human Resources Officer, 130
Royall Street, Canton, MA 02021 (although you may choose to voluntarily execute
this Agreement prior to the expiration of the twenty-one (21) day period);
(d) If you thereafter desire to revoke acceptance of this Agreement, you must do
so by notice in writing to the Chief Legal and Human Resources Officer within
seven (7) days following the execution of this Agreement; and
(e) This Agreement shall not be effective until the date upon which the
revocation period has expired, which shall be the eighth day after this
Agreement is executed by you, and you have not revoked it (the "Effective
Date"). The parties agree that any changes to the offer in this Agreement,
whether material or not, will not restart the running of the 21 day period.
22. Miscellaneous. (a) This Agreement shall be binding upon the parties and may
not be modified in any manner, except by an instrument in writing of concurrent
or subsequent date signed by a duly authorized representative of the parties
hereto. This Agreement is binding upon and shall inure to the benefit of the
parties and their respective agents, heirs, executors, administrators,
successors and assigns.


130 Royall Street Canton, MA 02021    p 781-737-3000 f 781-737-4000

--------------------------------------------------------------------------------

Exhibit 10.40


(b) This Agreement, including Exhibits A through B , contains the entire
agreement between you and the Company and replaces all prior and contemporaneous
agreements, communications and understandings, whether written or oral, with
respect to your employment and its termination and all related matters. You
represent that you have carefully read this Agreement, that you are not relying
on any promise or representation, whether oral or written, that is not expressly
contained herein, that you have been afforded the opportunity to be advised of
its meaning and consequences by your own attorney, and have signed the same of
your own free will.
(c) The provisions of this Agreement are severable, and if any provision of this
Agreement is found to be unenforceable, the other provisions shall remain fully
valid and enforceable.
(d) This Agreement shall be interpreted and construed pursuant to the laws of
the Commonwealth of Massachusetts, without regard to conflict of laws
provisions.
(e) This Agreement may be executed in counterparts, each of which shall be
deemed an original, all of which together shall constitute one and the same
instrument.
(f) The section headings in this Agreement are for reference purposes only and
shall not be deemed to be a part of this Agreement or to affect the meaning or
interpretation of this Agreement.
(g) The waiver by the Company of any action, right or condition in this
Agreement, or of any breach of a provision of this Agreement, shall not
constitute a waiver of any other provisions of this Agreement or any other
occurrences of the same event.
If you fail to timely return this signed Agreement to the Company within 21
days, this severance offer shall expire and will no longer be available to you.
If you should have any questions, please feel free to contact me.
Sincerely,
/s/ Richard J. Emmett


Richard J. Emmett
Chief Legal and Human Resources Officer
Dunkin' Brands, Inc.






ACCEPTED AND AGREED TO:                    DATE:




/s/ William Mitchell                         November 21, 2017     William
Mitchell






130 Royall Street Canton, MA 02021    p 781-737-3000 f 781-737-4000